Order entered March 18, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00607-CV

                      EX PARTE TIMOTHY PAUL REIFF

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. X20-285-U

                                       ORDER

      This appeal from an order of expunction was filed by the Texas Department

of Public Safety. Before the Court is appellee’s March 16, 2020 motion to re-

caption case to remove his full name. Appellee asserts that having his full name in

the style “confounds the purpose of the expunction.”

      We GRANT the motion. We DIRECT the Clerk of the Court to restyle this

cause to “Ex parte T.P.R.” All future filings in this cause shall bear this style.

                                               /s/    KEN MOLBERG
                                                      JUSTICE